Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00034-CV

                                 Julio Marcos AGUILERA,
                                         Appellant

                                             v.

                                 Delmis Sirey AGUILERA,
                                         Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-16322
                           Honorable Larry Noll, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant Julio Marcos Aguilera.

       SIGNED April 23, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice